Citation Nr: 0824285	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for chronic fatigue 
syndrome. 

3.  Entitlement to service connection for post-traumatic 
stress disorder. 

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for high blood pressure 
or hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from February 1983 to March 1988, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board observes that the appellant requested to testify at 
a personal hearing in Washington, D.C. in August 2006. See VA 
Form 9.  Although a personal hearing was scheduled in May 
2008, the appellant failed to appear. March 2008 notice of 
hearing; notation to file that appellant failed to appear.  
As such, the Board views the appellant's request for a BVA 
hearing as withdrawn.  

After reviewing the evidence of record, the Board finds that 
additional development in this case is necessary.  As such, 
the Board REMANDS the appeal to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant that further action is required on his 
part.


REMAND

In this case, a review of the evidence of record discloses a 
need for further development prior to final appellate review.  
In this regard, the Board observes that the appellant has 
been incarcerated in an Oklahoma State Correctional Facility 
since April 1993.  Medical records contained in the claims 
file, however, consist solely of (1) the appellant's service 
medical records, (2) a Department of Corrections ("DOC") 
psychological summary dated in August 1993, (3) a "hearing 
screening form" dated in February 2006 and March 2006 and 
(4) DOC records dated from May 2006 to October 2006 regarding 
the appellant's psychiatric treatment.  Notably, none of the 
above-referenced post-service medical records reflect 
symptomatology that can necessarily be associated with the 
appellant's claimed disorders or reference actual diagnoses 
of these disorders.  As it appears there are potentially 
pertinent medical records that are available that have yet to 
be associated with the claims file (i.e., the appellant's 
complete DOC medical file), the Board finds that the RO 
should undertake additional development and attempt to obtain 
copies of this evidence for inclusion in the claims file 
prior to final appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested to 
furnish an authorization for the release 
of his complete medical file from the 
Oklahoma Department of Corrections.  
After obtaining the necessary 
authorization, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in 
the alternative, that he may obtain 
these records himself and submit them to 
the RO.  

2.  Upon receipt of additional medical 
records, the RO should undertake any 
additional development it deems 
necessary in regards to the appellant's 
claims. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

The appellant's claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




